Citation Nr: 0822605	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder. 

2.  Entitlement to service connection for a left rib 
disorder. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1997 to June 1998 with subsequent service in the 
Marine Reserves from June 1998 to January 2004.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2004 rating decision by the Waco Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
208, the veteran testified at a video conference hearing 
before the undersigned; a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
has a current left leg disorder.

2.  There is no medical evidence of record that the veteran 
has a current left rib disorder.


CONCLUSIONS OF LAW

1.  Service connection for left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for left rib disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.   38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, VA satisfied its duties to the veteran in a VCAA letter 
issued in July 2004, prior to initial adjudication in a 
November 2004 rating decision.  The July 2004 letter notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA.  The July 2004 letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Board observes that, although Dingess notice letter was 
sent in March 2006 and the claim was not subsequently 
readjudicated, the error was harmless because Dingess as the 
appeal is being denied, the matters of a disability rating 
and effective date of award are moot.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STR's).  Additionally, 
the veteran was provided with a VA medical examination to 
obtain a medical opinion.  He has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

STR's during active duty are negative for any complaints, 
treatment, or diagnoses of a left leg or left rib disorder.  
STR's while the veteran was in the Reserves showed that he 
sustained a contusion to his left thigh in March 2002.  He 
was given crutches for two days and placed on convalescent 
leave for four days.  A July 2002 record reported increased 
pain and shin sensitivity during physical training testing.  
On April 2003 Report of Medical History, the veteran 
indicated that he never had impaired use of arms, legs, 
hands, or feet; swollen or painful joint's; or, knee trouble.  
He also indicated that he had not been refused employment or 
been unable to hold a job or stay in school because of the 
inability to stand, sit, kneel, lie down, etc.  There was no 
indication of a left leg or left rib disorder.  

Post service medical evidence includes a November 2005 VA 
examination.  It was noted that the claims file was reviewed.  
The veteran summarized an in-service injury in which he 
claimed he injured his left leg and left rib during training 
by the recoil of a howitzer.  He reported that the trauma was 
so severe that it knocked him down and threw him several 
yards away.  He had complaints of constant moderate pain to 
the left thigh in which he treated with Tylenol.  He 
indicated that he did not have any symptoms in regards to the 
left ribs.  Examination revealed that there was no evidence 
of gross abnormality to the left thigh.  There was no 
evidence of redness, swelling or bony protrusion found.  X-
rays of the left thigh were reported as normal.  The 
diagnosis was: residuals of left leg injury, manifested by 
episodic left thigh myalgias with no evidence of chronic 
disability found.  The examiner stated that there was no 
evidence of a chronic disability found that could be related 
to the trauma the veteran received to his thigh during active 
duty service.  

An examination of the chest and abdomen did not find any 
evidence of abnormalities.   The diagnosis was: residuals of 
left rib injury, not found.  The examiner opined that there 
was no evidence of chronic disability.  

During his June 2008 video conference hearing, the veteran 
restated that he injured his left leg and left rib during 
training by the recoil of a howitzer.  He stated that he 
currently had pain in his left leg and his left rib.  

III.  Criteria & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West, 13 Vet. App. 247, 248 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a left 
leg and a left rib disability.  Although STR's show that the 
veteran was seen in March and July 2002 for a contusion to 
the left thigh and complaints of increased pain during 
physical training, subsequent records are completely negative 
for any complaints, treatment, or diagnosis of a left leg or 
left rib disability.  Consequently, service connection for a 
left leg and/or left rib disorder on the basis that such 
disability became manifest in service, and persisted as a 
chronic disease is not warranted.

The veteran also did not present or identify any competent 
medical evidence of a current left leg or left rib 
disability.  The veteran was advised specifically that to 
establish service connection for a claimed disability, as a 
threshold requirement he must show he actually has such 
disability.  The appellant has raised unsubstantiated 
theories that he has current left leg and left rib disorders 
that are residuals of his in-service injury to his left thigh 
during basic training.  He has not alluded to or identified 
evidence of a competent basis for medically relating any 
current left leg or left rib disorders to any in-service 
injury.  The evidence of record is negative for any current 
left leg or right rib disorders.  Consequently, the threshold 
requirement for establishing service connection for a left 
leg and left rib disability, i.e., competent evidence that 
the veteran now has a chronic disability of the left leg and 
left rib is not met.  See Rabideau, 2 Vet. App. at 144; 
Brammer, 3 Vet. App. at 225.  Furthermore, in November 2005 
VA examination, the examiner opined that there was no chronic 
disability found that could be related to the trauma the 
veteran received to his thigh while he was on active duty.  

The Board notes the veteran's reports of pain in the left leg 
and left rib.  However pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the Board does not doubt 
the sincerity of the appellant's beliefs regarding his claim 
for service connection for left knee and right ankle 
disorders, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between any current left knee and right ankle 
disorders and his service. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the veteran's assertions alone, while 
considered by the Board, cannot provide a basis for a grant 
of service connection for left leg and left rib disorders.  
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left leg disorder is 
denied. 

Entitlement to service connection for a left rib disorder is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


